DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 25 February 2022. Claims 1, 4-7, 9-13, and 15-18 are pending:
Claims 2, 3, 8, 14, and 19-166 have been canceled; and
Claims 1, 4-7, 9-13, and 16-18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 14/671,186 filed 27 March 2015; which has PRO 61/972,312 filed 29 March 2014) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DENNIS DALEY on 18 March 2022.
The application has been amended as follows: 
Claim 1, part (f): “the inter fiber space and the [[a ]]blood inlet and the [[a ]]blood outlet…”;
Claim 15: “…porosity in the inter fiber space 
cancel Claim 16.

Allowable Subject Matter
s 1, 4-7, 9-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a dialysis cartridge having specific fiber arrangements and limitations that aim to minimize activation of blood components. Independent Claim 1 requires a cartridge comprising a housing having a plurality of fibers within the housing, being potted in such a way that the ends of the fibers fan out in the distribution cap spaces of the cartridge. Such a construction and composition (a mixture of PES and PVP) is generally known in the art as shown by the prior art of record (OKAFUJI et al., EP 1790364 A1). However, Claim 1 has been amended to include a number of limitations, which when combined, render the claimed cartridge non-obvious over the prior art. These limitations are designed to reduce the cartridge malfunction due to blood clotting: the cartridge is designed to accommodate blood flow on the exterior of the hollow fibers whereas dialysate flows through the lumens, unlike most conventional dialyzers. Further, to minimize clotting due to high surface roughness, the claim requires that the fiber exteriors be smoother than the fiber interiors and have a root-mean square roughness of 100 nm or less. While such limitations may seem to be intended use or means by which the claimed cartridge is used, they are considered functional limitations that define patentable structure in the claimed cartridge. While the individual limitations when considered separately are disclosed in the art or are considered obvious to one of ordinary skill in the art, there is no disclosure or suggestion for their combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777